05/20/2022



                                                                                    Case Number: DA 22-0142
        IN THE SUPREME COURT OF THE STATE OF MONTANA
                       Cause No. DA 22-0142


HILLCREST NATURAL AREA FOUNDATION, INC., JOEL E. GUTHALS,
ANN M. GUTHALS, MARC VISCHER, ELLEN KNIGHT, ROSS WAPLES, and
VIRGINIA WAPLES,

                                                   Plaintiffs and Appellants,
                      v.

MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY and CITY OF
BILLINGS,
                            Respondent and Respondent-
                            Intervenor/Appellees.


              GRANT OF UNOPPOSED EXTENSION OF TIME


  On Appeal from the Montana Thirteenth Judicial District Court, Yellowstone
  County, Cause No. DV 19-0192, The Honorable Collette B. Davies, Presiding


      Pursuant to authority granted under Rule 26, M.R.App.P., Appellants’

Unopposed Motion for Extension of Time is granted and Appellants may file and

serve their opening brief in this matter on or before Friday, July 1, 2022.



             DATED this ____ day of ___, 2022.


                                       By: __________________________
                                           Clerk of Court


                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                              May 20 2022